Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 September 10, 2013 If you are still having problems viewing this message, please click here for additional help. Exchange Traded Notes ETN Monthly Performance Report - August 2013 The August 2onthly Performance report is now available for download. Download the 1-pager report for complete details. Strategy in Focus: The Credit Suisse Commodity Benchmark Total Return Index (the "Index") The Index is designed to provide long-only, diversified exposure to the commodity market via: - Exposure to 34 commodities (based on the most recent annual determination) - Monthly rebalancing - Investing in equal units across multiple delivery periods in each commodity - An extended roll period of 15 business days Exchange Traded Notes linked to the Index are listed on the NYSE Arca under the ticker "CSCB". Please refer to the prospectus for this product for complete details. Find out more information on Commodity Benchmark ETNs Credit Suisse ETN Products - Commodity Benchmark Exchange Traded Notes - CSCB - Commodity Rotation Exchange Traded Notes - CSCR - Equal Weight MLP Index Exchange Traded Notes - MLPN - Merger Arbitrage Index Exchange Traded Notes - CSMA Selected Investment Considerations - The ETNs do not have a minimum payment at maturity or daily repurchase value and are fully exposed to any decline in the applicable Index. Furthermore, the return at maturity or upon repurchase will be reduced by any fees and charges associated with the ETNs and the relevant Index. Therefore, the level of the Index must increase by an amount sufficient to offset the applicable fees and charges. - You will not receive fixed period interest payments on any ETN. Certain ETNs may provide for the payment of periodic coupons. The amount of any such coupon payment will vary and could be zero. - Although the return on the ETNs will be based on the performance of the applicable Index, the payment of any amount due on the ETNs, including any payment upon redemption, acceleration or at maturity, and coupon payments (if applicable) is subject to the credit risk of Credit Suisse. Investors are dependent on Credit Suisse’s ability to pay all amounts due on the ETNs, and therefore investors are subject to our credit risk. In addition, any decline in our credit ratings, any adverse changes in the market’s view of our creditworthiness or any increase in our credit spreads is likely to adversely affect the market value of the ETNs prior to maturity. - We expect that investors will purchase and sell the ETNs primarily in the secondary market through the exchange on which such ETNs are listed. We have no obligation to maintain any listing on any exchange, and may delist the ETNs at any time. - The indicative value of the ETNs is not the same as the closing price or any other trading price of the ETNs in the secondary market. The trading price of the ETNs at any time is the price at which you may be able to sell your ETNs in the secondary market at such time, if one exists.
